IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 605 EAL 2014
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
WILLIAM CHILDS,               :
                              :
                Respondent    :


                                     ORDER


PER CURIAM

     AND NOW, this 13th day of May, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue is:



     Did Superior Court err by overturning a murder conviction on the ground that —
     contrary to the plain terms of the Statutory Construction Act — the trial judge
     should not have applied the law in effect at the time of the homicide?